DETAILED ACTION
Status of Claims
Claims 1 and 6-20 are pending.
Claims 1, 6, 18, and 19 were amended.
Claim 5 was cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-13, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al. (WO 2004065734; cited by Applicant), herein referred to as Schwab, in view of Landmann (US 6776251) and Sparenberg et al. (US 8494680), herein referred to as Sparenberg.
Regarding claim 1, Schwab discloses a latch assembly (fig 1) configured to releasably compress components (8, 9) against one another (see fig 3), the latch assembly comprising: a latch (8) having a housing (10), a pin (18) extending from the housing along a pin axis (19) and mounted for longitudinal movement along the pin axis (compare figs 1 & 2), and a motor (see page 5, lines 10-11 of the machine translation supplied by Applicant) coupled to move the pin longitudinally; and a receiver (9) defining an aperture (into which 18 extends; see fig 2) extending along a receiver axis (coincident with 19) and positioned to receive the pin of the latch (see fig 2), the receiver having a retainer (29) biased toward the receiver axis (via each 30); the latch assembly having an open position (fig 2) in which the pin is extended distally along the pin axis and received in the aperture of the receiver; and the latch assembly also having a latched position (fig 3) in which the pin is retracted proximally along the pin axis and the retainer is engaged with the pin to block removal of the pin from the aperture.

Schwab does not disclose a Hall effect sensor associated with the latch for detecting a position of the pin along the pin axis; a magnet coupled to the pin and positioned to be detected by the sensor when the pin is extended distally along the pin axis or retracted proximally along the pin axis; or a barrier positioned between the sensor and the magnet, the barrier comprising a flux pipe through which magnetic flux from the magnet is communicated to the sensor.

Landmann, however, discloses that it is known in the art for a motor-driven pin assembly (fig 1) similar to that taught by Schwab to include a Hall effect sensor (54, 55; see col 4, lines 57-59) 

Additionally, Schwab does not disclose an additional sensor associated with the latch for detecting a presence of the receiver, the Hall effect sensor and the additional sensor being co-located on a common circuit board. 

Sparenberg, however, discloses that it is known in the art for a latch assembly (fig 2) similar to that taught by Schwab to include a sensor (12) associated with the latch for detecting a presence of a receiver (2) of the latch assembly. The purpose for including the sensor is to provide means for activating a drive of the latch assembly when the latch assembly is in a 
Regarding claim 6, Schwab (in view of Landmann and Sparenberg) discloses the latch assembly of claim 1, but does not disclose wherein the additional sensor comprises a Hall effect sensor or an additional magnet coupled to the receiver and positioned to be detected by the additional sensor when the latch assembly is in the open position. 

Landmann, however, discloses that it is known in the art for a motor-driven pin assembly (fig 1) similar to that taught by Schwab to include a sensor comprising a Hall effect sensor (54, 55) and a magnet (56) positioned to be detected by the sensor. The purpose for including the Hall effect sensor and magnet is to provide information to a control device regarding the position of the pin assembly in order to control a motor (see col 4, lines 52-64 and col 5, lines 26-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additional sensor disclosed by the combination with a Hall effect 
Regarding claim 7, Schwab (in view of Landmann and Sparenberg) discloses the latch assembly of claim 6, further comprising a barrier positioned between the sensor and the magnet, the barrier comprising a flux pipe through which magnetic flux from the magnet is communicated to the sensor (see at least Landmann fig 4; note that the wall of 15/16 which includes openings for 54 and 55 is considered the barrier and the openings are considered the flux pipe; at least a portion of the wall is between the sensors and the magnet since the sensors are shown recessed within the openings).
Regarding claim 8, Schwab (in view of Landmann and Sparenberg) discloses the latch assembly of claim 1, wherein the pin is further mounted for rotational movement about the pin axis during the longitudinal movement of the pin (see Schwab page 4, lines 12-21 and 47-51 of the machine translation supplied by Applicant).
Regarding claim 9, Schwab (in view of Landmann and Sparenberg) discloses the latch assembly of claim 8, the latch further comprising a guide (Schwab 24) positioned to cause the rotational movement of the pin during the longitudinal movement of the pin along the pin axis (see Schwab page 4, lines 12-21 and 47-51 of the machine translation supplied by Applicant).
Regarding claim 10, Schwab (in view of Landmann and Sparenberg) discloses the latch assembly of claim 9, wherein one of the pin and the guide comprises one of a post extending transversely relative to the pin axis and a slot positioned to receive the post, and the other one of the pin and the guide comprises the other one of the post and the slot (note that a ridge of Schwab pinion 26 of the pin is interpreted as the post extending transversely to the pin axis and a corresponding depression of Schwab toothed rack 24 is interpreted as the slot).
Regarding claim 11, Schwab (in view of Landmann and Sparenberg) discloses the latch assembly of claim 10, wherein the post is coupled to the pin and the slot is defined by the guide (see rejection of claim 10 above).
Regarding claim 12, Schwab (in view of Landmann and Sparenberg) discloses the latch assembly of claim 1, wherein the pin defines an engagement surface (Schwab 21) extending transversely to the pin axis, the retainer being movable to contact the engagement surface of the pin when the pin is received in the aperture defined by the receiver and retracted proximally along the pin axis (see Schwab figs 2 & 3 and page 5, lines 7-14 of the machine translation supplied by Applicant).
Regarding claim 13, Schwab (in view of Landmann and Sparenberg) discloses the latch assembly of claim 12, wherein the engagement surface of the pin is released from contact with the retainer by rotation of the pin when the pin is extended distally along the pin axis (see Schwab page 5, lines 23-27).
Regarding claim 17, Schwab (in view of Landmann and Sparenberg) discloses the latch assembly of claim 1, the receiver further comprising one or more alignment surfaces (surfaces of Schwab 3) positioned to contact the housing of the latch (via Schwab 5) when the latch assembly is in the open position, the one or more alignment surfaces configured to align the pin axis with the receiver axis (note that the limitation does not require contact, only for the one or more alignment surfaces to be “positioned to contact”; it is the position of the examiner that the surfaces of 3 are positioned to indirectly contact the housing of the latch when the latch assembly is in the open position).
Regarding claim 19, Schwab discloses a latch (fig 1) configured for use with a receiver (9) to releasably compress components (8, 9) against one another (see fig 3), the latch comprising: a housing (10) defining an interior region (see fig 1; the interior region is interpreted as the 

Schwab does not disclose a Hall effect sensor associated with the latch for detecting a position of the pin along the pin axis; a magnet coupled to the pin and positioned to be detected by the sensor when the pin is extended distally along the pin axis or retracted proximally along the pin axis; or a barrier positioned between the sensor and the magnet, the barrier comprising a flux pipe through which magnetic flux from the magnet is communicated to the sensor.

Landmann, however, discloses that it is known in the art for a motor-driven pin assembly (fig 1) similar to that taught by Schwab to include a Hall effect sensor (54, 55; see col 4, lines 57-59) associated with the assembly for detecting a position (see col 4, lines 52-64 and col 5, lines 26-37) of a pin (40) of the assembly along an axis of the pin (i.e., along 41); a magnet (56) coupled to the pin and positioned to be detected by the sensor when the pin is extended distally along the pin axis or retracted proximally along the pin axis (see figs 4 & 5); and a barrier positioned between the sensor and the magnet, the barrier comprising a flux pipe through which magnetic flux from the magnet is communicated to the sensor (see at least Landmann fig 4; note that the wall of 15/16 which includes openings for 54 and 55 is considered the barrier and the openings 

Additionally, Schwab does not disclose an additional sensor associated with the latch for detecting a presence of the receiver, the Hall effect sensor and the additional sensor being co-located on a common circuit board. 

Sparenberg, however, discloses that it is known in the art for a latch assembly (fig 2) similar to that taught by Schwab to include a sensor (12) associated with the latch for detecting a presence of a receiver (2) of the latch assembly. The purpose for including the sensor is to provide means for activating a drive of the latch assembly when the latch assembly is in a position to be locked (col 6, lines 50-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch assembly disclosed by Schwab with a sensor as taught by Sparenberg in order to provide means for activating a drive of the latch assembly when the latch assembly is in a position to be locked. Please note that it is the position of the examiner that it follows from the combination of Schwab, Landmann, and Sparenberg that it would have been obvious to co-locate the Hall effect sensor and the additional sensor on a common circuit board. Note that Sparenberg teaches a 
Regarding claim 20, Schwab (in view of Landmann and Sparenberg) discloses the latch of claim 19, the gasket having a through-hole through which the pin extends, the gasket through-hole having a diameter no larger than an external diameter of the pin (see Schwab fig 3).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable Schwab et al. (WO 2004065734; cited by Applicant), herein referred to as Schwab, in view of Landmann (US 6776251), and Sparenberg et al. (US 8494680), herein referred to as Sparenberg, and in further view of Roessler (US 6369395).
Regarding claim 14, Schwab (in view of Landmann and Sparenberg) discloses the latch assembly of claim 1, but does not disclose the receiver further comprising a release mechanism configured to disengage the retainer from the pin. 

Roessler, however, discloses that it is known in the art for a latch assembly (fig 1) of a vehicle to include a receiver (28) for a latching mechanism (22) of the latch assembly to include a release mechanism (12) configured to disengage the retainer from the latching mechanism (col 3, lines 23-36). The purpose for including the release mechanism is to provide means for manually disengaging the latch assembly (col 1, lines 13-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch assembly disclosed by Schwab with a release mechanism as taught by Roessler in order to provide means for manually disengaging the latch assembly. 
Regarding claim 15, Schwab (in view of Landmann, Sparenberg, and Roessler) discloses the latch assembly of claim 14, wherein the release mechanism comprises an arm (Roessler 50) configured to move the retainer away from the receiver axis to disengage the retainer from the pin (per combination of Schwab and Roessler).
Regarding claim 16, Schwab (in view of Landmann, Sparenberg, and Roessler) discloses the latch assembly of claim 15, wherein the release mechanism further comprises a cable (Roessler 16) extending outward from the receiver, the cable coupled to the arm such that pulling the cable causes the arm to move the retainer away from the receiver axis (see Roessler fig 1).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jahrsetz et al. (US 5802894), herein referred to as Jahrsetz, in view of Schwab et al. (WO 2004065734; cited by Applicant), herein referred to as Schwab.
Regarding claim 18, Jahrsetz discloses a latch system (fig 3) including a plurality of latch assemblies (2), each the latch assemblies having a control circuit (4) in communication with a transmitter (which can “transmit signals” per col 7, line 12) and a signal receiver (for “receiving the serial control signals transmitted over the bus 3” per col 7, lines 2-3), the control circuit of each of the plurality of latch assemblies being configured to send a signal with the transmitter when a latch assembly of the control circuit is in the open position (see at least col 7, lines 1-13), and the control circuit of each of the plurality of latch assemblies being configured to move the latch assembly of the control circuit to a latched position only after all latch assemblies are in an open position (see at least col 4, lines 35-41 and col 7, lines 1-22; note that the claim limitations simply require that the latch assemblies are capable of performing the claimed functions without modification; it is the position of the examiner that Jahrsetz discloses a system which has the capability to perform the functions as claimed). 



Schwab, however, discloses that latch assemblies as claimed are known in the art. Specifically, Schwab discloses a latch assembly comprising: a latch (8) having a housing (10), a pin (18) extending from the housing along a pin axis (19) and mounted for longitudinal movement along the pin axis (compare figs 1 & 2), and a motor (see page 5, lines 10-11 of the machine translation supplied by Applicant) coupled to move the pin longitudinally; and a receiver (9) defining an aperture (into which 18 extends; see fig 2) extending along a receiver axis (coincident with 19) and positioned to receive the pin of the latch (see fig 2), the receiver having a retainer (29) biased toward the receiver axis (via each 30); the latch assembly having an open position (fig 2) in which the pin is extended distally along the pin axis and received in the aperture of the receiver; and the latch assembly also having a latched position (fig 3) in which the pin is retracted proximally along the pin axis and the retainer is engaged with the pin to block removal of the pin from the aperture. The purpose for configuring a latch assembly as taught by Schwab is to achieve the known and expected result of maintaining a vehicle door in a closed position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “whether the system of Jahrsetz ‘has the capability’ does not establish a case of prima facie obviousness of claim 18,” the examiner respectfully disagrees. It is the position of the Office that a structural element which is recited as being “configured to” perform a function is interpreted as requiring the structural element to be capable of performing the function without modification to its structure. The prior art applied to the claim limitation is not required to explicitly and positively teach that the function is performed. In the case of Jahrsetz, it is the position of the examiner that the control circuit of each of the plurality of latch assemblies of Jahrsetz is configured to move the latch assembly of the control circuit to a latched position only after all latch assemblies are in an open position since Jahrsetz teaches that the control circuits are capable of transmitting signals to the central control unit regarding the state of each latch assembly (which can be individually identified by the central control unit with a lock identity code word) as well as capable of receiving signals from the central control unit to activate various actuators of the latch assembly to move the latch assembly into a particular state. Should Applicant wish to require that the recited functions are taught by the prior art, it is suggested that Applicant amend the claims to eliminate the “configured to” phrases. 
Applicant’s arguments with respect to claim(s) 1, 6-17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses latch assemblies relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 8, 2021